             Case 2:18-cv-01968-KJM-EFB Document 44 Filed 02/20/19 Page 1 of 4

 1   Stephanie R. Tatar – State Bar No. 237792
     TATAR LAW FIRM, APC
 2   3500 West Olive Avenue, Suite 300
     Burbank, California 91505
 3   Telephone: (323) 744-1146
     Facsimile: (888) 778-5695
 4   Stephanie@thetatarlawfirm.com
 5   Thomas J. Lyons Jr., Esq.
     (Admitted Pro Hac Vice)
 6   CONSUMER JUSTICE CENTER P.A.
     367 Commerce Court
 7   Vadnais Heights, MN 55127
     Telephone: 651-770-9707
 8   Facsimile: 651-704-0907
     tommy@consumerjusticecenter.com
 9
     David George, Esq.
10   (Admitted Pro Hac Vice)
     BAKER WOTRING LLP
11   700 JP Morgan Chase Tower
     600 Travis Street
12   Houston, TX 77002
     Telephone: 713-980-1700
13   Facsimile: 713-980-1701
     dgeorge@bakerwotring.com
14
     Attorney for Plaintiff
15   David Garza, Naser Alzer,
     Margarita Hernandez, Kimberly Kennedy,
16   Amandeep Singh, Samah Haider
     and the class
17
                            UNITED STATES DISTRICT COURT
18
                           EASTERN DISTRICT OF CALIFORNIA
19
20    David Garza, Naser Alzer, Margarita        Case No. 2:18-cv-01968-KJM-EFB
      Hernandez, Kimberly Kennedy,
21    Amandeep Singh, Samah Haider, on
22    behalf of themselves and of others         JOINT MID-DISCOVERY STATUS
      similarly situated,                        CONFERENCE REPORT
23

24                       Plaintiffs,
      v.
25

26    Confi-Chek, Inc., a holding company for
      Confi-Chek Investigations,
27    Peoplefinders.com, Enformion, Inc.,
28    PublicRecordsNOW.com,

                          JOINT MID-DISCOVERY STATUS CONFERENCE REPORT
     55178912v.1
             Case 2:18-cv-01968-KJM-EFB Document 44 Filed 02/20/19 Page 2 of 4

 1
      PrivateEye.com, Veromi.net, and
 2    Advanced Background Checks,
 3
                           Defendants.
 4
              REQUEST TO VACATE MID-DISCOVERY STATUS CONFERENCE
 5
              Counsel for all parties have conferred regarding the Joint Mid-Discovery Status
 6
     Conference Report set for March 6, 2019 and request that it be postponed until
 7
     Defendants’ motion to transfer venue to the Eastern District of Texas is resolved.
 8
                   ALTERNATIVE REQUEST FOR TELEPHONIC APPEARANCE
 9
              Alternatively, should the conference not be vacated, counsel for all the parties
10
     desire to appear at the Mid-Discovery Status Conference telephonically.
11
                   JOINT MID-DISCOVERY STATUS CONFERENCE REPORT
12
              Pursuant to the Scheduling Order dated December 19, 2018, the parties hereby
13
     submit this joint mid-discovery status conference report.
14
              1.     Mid-Discovery Status Conference Report
15
                     (a)   Plaintiffs served discovery on the Defendants and Defendants have
16                         responded to the discovery.
17                   (b)   Defendants filed a Motion to Transfer to the Eastern District of Texas
                           on January 29, 2019.
18
                     (c)   Plaintiffs response to Defendants’ Motions to Transfer is currently
19                         due on February 22, 2019.
20
     Dated this 20th day of February, 2019.
21

22                                            Respectfully Submitted,
23                                            By:       /s/ Thomas J. Lyons, Jr.
24
                                              Thomas J. Lyons, Jr., Esq.
25                                            (Admitted Pro Hac Vice)
26                                            CONSUMER JUSTICE CENTER P.A.
                                              367 Commerce Court
27                                            Vadnais Heights, MN 55127
28                                            Telephone: (651) 770-9707
                                                    2
                            JOINT MID-DISCOVERY STATUS CONFERENCE REPORT
     55178912v.1
             Case 2:18-cv-01968-KJM-EFB Document 44 Filed 02/20/19 Page 3 of 4

 1                                        Facsimile: (651)704-0907
 2                                        Email: tommy@consumerjusticecenter.com

 3                                        David George, Esq.
                                          (Admitted Pro Hac Vice)
 4
                                          BAKER WOTRING LLP
 5                                        700 JP Morgan Chase Tower
                                          600 Travis Street
 6
                                          Houston,TX 77002
 7                                        Telephone: 713-980-1700
                                          Facsimile: 713-980-1701
 8
                                          Email: dgeorge@bakerwotring.com
 9
10                                        Stephanie R. Tatar – State Bar No. 237792
                                          TATAR LAW FIRM, APC
11                                        3500 West Olive Avenue, Suite 300
                                          Burbank, California 91505
12                                        Telephone: (323) 744-1146
                                          Facsimile: (888) 778-5695
13                                        Email: Stephanie@thetatarlawfirm.com
14
                                          ATTORNEYS FOR PLAINTIFFS
15                                        DAVID GARZA, et al
16

17                                        By: /s/Christopher Lee
                                          Christopher Lee (SBN 274639)
18
                                          SEYFARTH SHAW LLP
19                                        2029 Century Park East, Suite 3500
20
                                          Los Angeles, CA 90067
                                          Telephone: (310) 277-7200
21                                        Facsimile: (310) 201-5219
22
                                          chlee@seyfarth.com

23                                        Christopher J. Truxler (SBN 282354)
24
                                          SEYFARTH SHAW LLP
                                          400 Capitol Mall, Suite 2350
25                                        Sacramento, CA 95814
26                                        Telephone: (916) 448-0159
                                          Facsimile: (916) 558-4839
27

28                                        Pamela Q. Devata*

                                               3
                          JOINT MID-DISCOVERY STATUS CONFERENCE REPORT
     55178912v.1
             Case 2:18-cv-01968-KJM-EFB Document 44 Filed 02/20/19 Page 4 of 4

 1                                        John W. Drury *
 2                                        SEYFARTH SHAW LLP
                                          233 S. Wacker Drive, Suite 8000
 3                                        Chicago, IL 60606
 4                                        Telephone: (312) 460-5000
                                          Facsimile: (312) 460-7000
 5
                                          ATTORNEYS FOR DEFENDANTS CONFI-
 6
                                          CHEK, INC. d/b/a PeopleFinders and d/b/a
 7                                        Advanced Background Checks; and
                                          ENFORMION, INC.
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               4
                          JOINT MID-DISCOVERY STATUS CONFERENCE REPORT
     55178912v.1
